Citation Nr: 0508952	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied service 
connection for malaria and the veteran's request to reopen 
his claims for service connection for arthritis, high blood 
pressure and cataracts.  

The veteran in his November 2002 notice of disagreement 
limited his appeal to the issue of service connection for 
malaria.  38 C.F.R. § 20.200 (2004).  For that reason the 
only issue currently in appellate status is service 
connection for malaria.  

The Board of Veterans' Appeals (Board) remanded the claim in 
January 2004.  The veteran was afforded a VA examination as 
ordered by the Board.  The actions ordered by the Board have 
been completed and the claim has been returned for further 
appellate review.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDING OF FACT

Blood smears taken to confirm diagnosis of malaria in 
December 1945 were negative.  The claims folder does not 
include a confirmed diagnosis of malaria.  


CONCLUSION OF LAW

Malaria was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for service connection for 
malaria in May 2001.  The RO sent the veteran a letter in 
October 2001 notifying him of the provisions of the VCAA.  In 
January 2002 the RO sent a letter to the veteran informing 
him they had requested his records of treatment from the 
medical providers he identified.  A statement of the case was 
issued to the veteran in January 2003.  The Board in the 
January 2004 remanded informed him of the evidence needed to 
support his claim.  VA sent the veteran a letter in January 
2004 informing him of what actions he needed to take.  A VA 
examination of the veteran was conducted by VA in May 2004.  
A supplemental statement of the case was issued to the 
veteran in January 2005.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In general, service 
connection may be granted for disability or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

In addition, for certain tropical diseases including malaria, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  The fact that a veteran had no 
service in a locality having a high incidence of the disease 
may be considered as evidence to rebut the presumption, as 
may residence during the period in question in a region where 
the particular disease is endemic.  The known incubation 
periods of tropical diseases should be used as a factor in 
the rebuttal of presumptive service connection as showing 
inception before or after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service incurrence of a presumptive disease listed in § 3.309 
may be rebutted by any evidence of a nature usually accepted 
as competent to indicate the time of existence or inception 
of disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  See 38 C.F.R. § 3.307(d) (2004).

The Note following 38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2004) states that diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Residuals 
are rated under the appropriate system, such as liver or 
spleen damage.  

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (2004).  

Factual Background and Analysis.  Records from the 248th 
General Hospital dated in December 1945 reveal the veteran 
was admitted with symptoms of persistent fever and headache.  
Based on clinical indications of possible malaria a blood 
smear was ordered.  It was negative for malarial parasites.  

The veteran submitted a claim for service connection for 
malaria in May 2001.  As requested by the RO he listed the 
names of medical providers who had treated him.  The veteran 
did not specifically identify any medical provider as 
treating him for malaria or any residuals of malaria since 
his separation from the service.  

The claims folder does not contain any records of treatment 
since service for malaria or any residuals of malaria.  

In May 2004 a VA examination of the veteran was conducted to 
determine if the veteran had any residuals of malaria.  The 
VA examiner rendered the following opinion.  The veteran in 
December 1945 was treated clinically as having malaria.  
However, when the malarial smear was done, the claims file 
shows it was negative.  Technically the veteran did not have 
malaria with a negative parasitic smear.  Therefore it is 
unlikely that his symptoms in service were truly malarial and 
there is no residual from that disease.  

The only evidence of record which supports the veteran's 
claim he had malaria in service are the statements of the 
veteran.  It is now well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

As there is no competent evidence that demonstrates the 
veteran had malaria in service or during the initial post 
service year, service connection for malaria is not 
warranted.  




ORDER

Service connection for malaria is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


